That is necessary by the spirit of the act.
And they remanded him.
NOTE BY REPORTER. — Fairman petitioned HAYWOOD, J., in the vacation following this term, who granted an habeas corpus, and Fairman was brought before him and the notices were admitted; but it being proved that not long before these judgments obtained, for which he was imprisoned, he had sold property to the amount of £ 1,100 to one Coghlin, who it was proven had subscribed receipts and taken notes as the partner of Fairman, and it being also proven that Fairman was present when money was lent by Coghlin, and a note taken in the name of Fairman and Coghlin, the judge required him to show the application of that money; and he being not able to do so, nor willing to attempt it, though a month's time was offered him for that purpose, and that he should be again brought up at the end of the month he was remanded.
NOTE. — The act of 1822, ch. 3, prescribes that no person shall be imprisoned upon any ca. sa. for any debt contracted after 1 May, 1823, who will comply with the requisites of the act, without fraud or concealment.